Citation Nr: 1119381	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a lung disorder, to include asbestosis.

3.  Entitlement to service connection for a right hip/thigh disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for bilateral upper extremity neuropathy.

7.  Entitlement to service connection for bilateral lower extremity neuropathy.

8.  Entitlement to service connection for the residuals of a stroke.  

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran receives regular VA treatment related to each of the claimed conditions.  However, pertinent treatment records of his care, dated since September 2008, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand these claims.

Additionally, the record suggests that relevant Social Security Administration (SSA) records may exist that are not of record.  A November 2007 VA outpatient treatment record indicates that the Veteran was "currently applying for disability," and at his September 2008 VA examination, the Veteran reported that he was no longer working because of his medical conditions.  Thus, VA is obliged to investigate whether the Veteran has applied for disability benefits from the SSA, and if so, attempt to obtain any such records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, further development is warranted.

The Veteran presently seeks service connection for a right hip/thigh disorder.  As a foundational matter, the Board finds that the Veteran was without any right hip/thigh condition or similar defect at the time of his October 1981 enlistment examination, as no clinical findings/abnormalities with respect to his lower extremities or spine/musculoskeletal system were noted.  At the time of enlistment, he reported pre-service history of right hip/thigh surgery, but an orthopedic examination performed at this time revealed no clinical abnormality/diagnosis, aside from a surgical scar.  The Court has made clear that the Veteran's statements and the mere notation of this account, at the time of enlistment by a military examiner, are not sufficient evidence to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Crowe v. Brown, 7 Vet. App. 238 (1994).  As such, the Board finds that no right hip/thigh condition was noted at the time of the Veteran's enlistment and there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 1111 (West 2002); therefore, the analysis and development efforts to follow will proceed accordingly.  See 38 C.F.R. § 3.304(b)(1) (2010); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

The Board finds that the September 2008 VA examination, provided to the Veteran in connection with his service connection claims for multiple sclerosis, a right hip/thigh disorder and a right knee disorder, is inadequate for rating purposes.  Significantly, the examiner's opinions rely largely, if not entirely, on the absence of medical records of in-service treatment for the respective conditions and do not reflect adequate consideration and analysis of the Veteran's competent account of in-service trauma and/or relevant symptomatology, to include in- and post-service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the examiner's opinions indicate that a major basis for the opinions was the conclusion that the Veteran had a pre-existing right hip/thigh disorder but, as detailed above, there is insufficient evidence of record to support this premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, having found the September 2009 VA examination inadequate, the Board is without discretion and must remand the claims as to obtain a sufficient medical examination(s) and opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran also seeks to service connection for a lung disorder, to include asbestosis, a low back disorder, bilateral upper and lower extremity peripheral neuropathy, a stroke and an acquired psychiatric disorder, to include PTSD.  In a March 2008 statement, the Veteran has provided a competent account of in-service head and back trauma, in-service asbestosis exposure and in- and post-service low back, peripheral neuropathy, psychiatric and arguably stroke related symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service personnel records confirm his (i) service aboard a Navy vessel and (ii) military occupational specialty as an Electrical Equipment/Mechanical Repairman, which both tend to support his account of possible in-service occurrences.  As such, the Board finds that a remand for appropriate VA examinations is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or were contemporaneously informed of his in-service and post-service multiple sclerosis, lung, right hip/thigh, right knee, low back, peripheral neuropathy, residual stroke and/or acquired psychiatric symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  The RO should contact the SSA to determine whether the Veteran has applied for disability benefits from that agency, and if so, the RO should obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits and any medical records concerning that claim and, if any provided in CD-ROM/digital format, all records should be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's multiple sclerosis, lung, right hip/thigh, right knee, low back, peripheral neuropathy, residual stroke and acquired psychiatric conditions, dated since September 2008.  Any negative response should be in writing, and associated with the claims file.

4.  After associating all outstanding records with the claims file, the RO shall afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed multiple sclerosis condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology and onset.  All necessary tests should be conducted.

If such condition is present, the examiner should clearly diagnose multiple sclerosis.  Then, if diagnosed, the examiner should state whether it is at least as likely as not that multiple sclerosis (a) is related to the Veteran's period of active military service; (b) had its onset during active military service; and (c) had its onset prior to December 1991, i.e., within seven years of the Veteran's December 1984 separation from service.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, and in doing so, the examiner must discuss the Veteran's lay report regarding the onset of his symptoms.  All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

5.  After associating all outstanding records with the claims file, the RO shall afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed lung disorder, to include asbestosis.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology and onset.  All necessary tests should be conducted.

The examiner should clearly diagnose any lung disorder, to include asbestosis, which is present.  Then, for any diagnosed disorder, the examiner must state whether it is at least as likely as not that the condition (a) is related to the Veteran's period of active military service, to include asbestos exposure; (b) had its onset during active military service.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, and in doing so, the examiner must discuss the Veteran's lay report regarding the onset of his symptoms.  All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

6.  After associating all outstanding records with the claims file, the RO shall afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed right hip/thigh, right knee and low back conditions.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorders, including the Veteran's account of symptomatology and onset.  All necessary tests should be conducted.  

The examiner should clearly diagnose any respective right hip/thigh, right knee and low back disorders, if any are present.  Then, for any respectively diagnosed disorder, the examiner must state whether it is at least as likely as not that the condition (a) is related to the Veteran's period of active military service; (b) had its onset during active military service.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, and in doing so, the examiner must discuss the Veteran's lay report regarding the onset of his symptoms, to include the Veteran's March 2008 statement and any other evidence deemed pertinent.  All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

7.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for a VA examination to determine the current nature and etiology of any peripheral neuropathy disorder, to include the respective upper and lower extremities.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted and the examiner should record the full history of the disorder, including the Veteran's account of symptomatology and onset.  

The examiner should clearly diagnose any respective peripheral neuropathy disability.  Then, for any diagnosed disorder, the examiner must state whether it is at least as likely as not the condition (a) is related to active service; (b) had its onset during active service.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, and in doing so, the examiner must discuss the Veteran's lay report regarding the onset of his symptoms, to include the Veteran's March 2008 statement and any other evidence deemed pertinent.  All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

8.  After associating all outstanding records with the claims file, the RO shall afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed residual stroke condition.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted and the examiner should record the full history of the disorder, including the Veteran's account of symptomatology and onset.  

The Veteran should clearly diagnose any stroke or residual stroke condition that may be present.  Then, for any diagnosed disorder, the examiner must state whether it is at least as likely as not that the condition (a) is related to the Veteran's period of active military service; (b) had its onset during active military service.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's March 2008 statement and any other evidence deemed pertinent.  All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

9.  After associating all outstanding records with the claims file, the RO shall afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted and the examiner should record the full history of the disorder(s), including the Veteran's account of symptomatology and onset.  

The examiner should clearly diagnose any acquired psychiatric disorder, to include depression and PTSD, which may be present.  As to any acquired psychiatric diagnosis as may be made, to include depression, the examiner should indicate whether it is at least as likely as not that the disability (a) had its onset in-service; (b) is otherwise related to service. 

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, and in doing so, the examiner must discuss the Veteran's lay report regarding the onset of his symptoms.  All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

10.  The RO should then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

